[Cite as State v. Dunne, 2014-Ohio-3323.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 100460



                                      STATE OF OHIO
                                                     PLAINTIFF-APPELLEE

                                               vs.

                                       KEVIN DUNNE
                                                     DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                    Case No. CR-13-574027

        BEFORE: E.A. Gallagher, J., Celebrezze, P.J., and Kilbane, J.

        RELEASED AND JOURNALIZED: July 31, 2014
ATTORNEYS FOR APPELLANT

Robert L. Tobik
Cuyahoga County Public Defender
BY: John T. Martin
Assistant Public Defender
310 Lakeside Avenue
Suite 200
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
BY: Adam M. Chaloupka
Assistant County Prosecutor
Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
EILEEN A. GALLAGHER, J.:

       {¶1} Kevin Dunne appeals from the trial court’s imposition of prison time for the

charge of escape and for violating the conditions of postrelease control.        Dunne argues

the dual sentencing for a single act, i.e., failure to report to his parole officer, violates the

constitutional protections of double jeopardy. Finding no merit to the instant appeal, we

affirm the decision of the trial court.

       {¶2} On May 6, 2013, the Cuyahoga County Grand Jury indicted Dunne with one

count of escape after he failed to report to his parole officer on an underlying attempted

felonious assault conviction.      Dunne pleaded guilty, was referred for a presentence

investigation report and the trial court scheduled sentencing for August 6, 2013 and set a

personal bond because Dunne had a pending case in Lorain County.               Dunne failed to

appear for sentencing on the appointed date and a capias was issued for his arrest.

       {¶3}      On August 30, 2013, a sentencing hearing was held and the trial court

stated that it had intended to place Dunne on probation but given the fact that he failed to

appear for his presentence investigation interview as well as his originally scheduled

sentencing, he would be going to prison. Dunne was sentenced to 12 months in prison

for the charge of escape.    Additionally, the trial court invoked R.C. 2929.141, terminated

Dunne’s postrelease control in Cuyahoga C.P. No. CR-09-524006 and sentenced him to

18 months in prison for the remaining time Dunne possessed on postrelease control.
The court ordered those sentences to be served consecutively for a total prison term of 30

months.

      {¶4} Dunne appeals, raising the following assigned error:

      Mr. Dunne cannot be twice punished for failing to report on post-release

      control by being sentenced to prison for escape under R.C. 2921.34 and also

      being sentenced to prison for committing a felony while under post-release

      control under R.C. 2929.141.

      {¶5} Dunne’s argument mirrors that of the appellant in Birdsall v. Miller, 7th

Dist. Belmont No. 13 BE 10, 2013-Ohio-2957, wherein the defendant argued that being

convicted and sentenced for escape and using that same conduct to punish him for

violating parole violated his rights under the Double Jeopardy Clause.     Id. at ¶ 9.   As

noted by the Seventh District in Miller, this issue is controlled by the Ohio Supreme

Court’s decision in State v. Martello, 97 Ohio St.3d 398, 2002-Ohio-6661, 780 N.E.2d

250, ¶ 7-8, wherein the court explained:

      The Double Jeopardy Clause of the United States Constitution, contained in
      the Fifth Amendment, provides that no “person [shall] be subject for the
      same offence to be twice put in jeopardy of life or limb.” Section 10, Article
      I of the Ohio Constitution similarly provides, “No person shall be twice put
      in jeopardy for the same offense.” The protections afforded by the two
      Double Jeopardy Clauses are coextensive.

      It has long been recognized that double jeopardy principles do not prohibit
      the imposition of every additional sanction that could be labeled
      “punishment” in common parlance. Rather, double jeopardy principles
      protect “only against the imposition of multiple criminal punishments for
      the same offense * * * and then only when such occurs in successive
      proceedings.”
(Emphasis deleted and citations omitted.)

       {¶6} In Martello, the court held that there is no double jeopardy violation where

“a person released on postrelease control who violates conditions of that postrelease

control faces a term of incarceration for the violation as well as criminal prosecution for

the conduct that was the subject of the violation as a felony in its own right.” Id. at ¶ 27.

 The Martello court reasoned that punishment imposed due to a violation of postrelease

control was civil in nature and amounted to nothing more than the reinstatement of

punishment already imposed as part of the original criminal prosecution.1 Id. at ¶ 19, 26.

Therefore, double jeopardy did not attach.         The court explained that the longstanding

rule in both Ohio and in federal courts was that a criminal defendant could be convicted

of the new charge of escape regardless of any decision by a parole authority to reinstate

the original sentence or impose additional administrative sanctions for the parole

violation. Id. at ¶ 38.

       {¶7} Consistent with Martello, Dunne’s sole assignment of error is overruled.

       {¶8} The judgment of the trial court is affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having

       1
        The Martello court reasoning relied upon language in R.C. 2967.28(F)(4) that the legislature
has since deleted from that statute but replaced with a substantially similar provision in R.C.
2929.141(A)(1).
been affirmed, any bail pending appeal is terminated.     Case remanded to the trial court

for execution of sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




EILEEN A. GALLAGHER, JUDGE

MARY EILEEN KILBANE, J., CONCURS;
FRANK D. CELEBREZZE, JR., P.J., CONCURS (WITH SEPARATE OPINION)


FRANK D. CELEBREZZE, JR., P.J., CONCURRING:

       {¶9} I concur with the majority’s application of the law, but write separately to

express my sincere desire that the Cuyahoga County Court of Common Pleas develop a

veterans court in order to address many of the factors discussed in appellant’s Mitigation

Evaluation Report, including his mental health and its impact on his criminal history.

       {¶10} Similar to other specialty dockets operated by the courts in Cuyahoga

County, cases involving veterans involve unique and individual circumstances that

require specialized considerations.   It is an unfortunate truth that many veterans return to

civilian life with significant physical and mental traumas that often contribute to their

involvement in the criminal justice system.        It saddens this judge to observe the

repeat-offender nature of many of our veterans who struggle with their mental health
issues or alcohol and drug addictions — which far too often derive from their service to

our country.

       {¶11} In order to increase a veteran’s chances for rehabilitation, this county must

take responsibility for ensuring that veterans receive the treatment they need and deserve.

 As recognized by the Veterans Treatment Docket implemented by the Cleveland

Municipal Court, facilitating access to various treatment programs and fostering

interaction with other veterans helps to ensure that those who have served in our military

forces receive the services necessary to lead a healthy and law-abiding life.

       {¶12} Thus, I hope that in the near future, the common pleas court will take

actions to emulate the Cleveland Municipal Court Veterans Treatment Docket, which

focuses on the vision of “Leaving no Veteran behind.”